DETAILED ACTION
This communication is a First Action Non-Final on the merits.  Claims 1-20, as originally, filed, are currently pending and have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC §101

1.	35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without practical application or significantly more.
3.	Under the 35 U.S.C. § 101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP 2106.04(II).  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B 
4.	Regarding Step 1, Claims 1-13 are directed toward a computer-implemented method, i.e., an act or step, or a series of acts or steps. Claims 14-16 are directed toward a machine, i.e., a system consisting of parts, or of certain devices and combination of devices. Thus, these claims fall within one of the four statutory categories as required by step 1.  Claims 17-20 recite “a machine-readable medium”, therefore given the broadest reasonable interpretation would include the use of a signal.  A signal does not fall within one of the enumerated statutory categories (i.e., process, machine, manufacture, or composition of matter). See MPEP 2106.  The claims as written are directed to non-statutory subject matter, appropriate correction is required.  It is suggested to use the term “non-transitory”.
5.	Regarding Step 2A [prong 1], the claims are directed toward the judicial exception of an abstract idea.  Independent claims 14 and 17 reflect essentially the same abstract features as claim 1, thus, claims 14 & 17 are abstract for the same reasons as claim 1 as specified below.  
6.	Regarding independent claims 1, 14, & 17, the italicized limitations emphasized below correspond to the abstract ideas of the claimed invention:
 “determining that a first member that applied for a job is an unsuccessful job applicant when the first member has not received a first contact from a second member associated with a job posting of the job”, “determining, that third members that applied to the job are successful job applicants when the third members received second contacts from the second member”, “determining attributes of the third members”
See MPEP 2106.04(a)(2)
7.	Claims 1, 14 & 17 describe activities that can be practically performed in the human mind. For example, the limitations of “determining that a first member that applied for a job is an unsuccessful job applicant when the first member has not received a first contact from a second member associated with a job posting of the job”, “determining, that third members that applied to the job are successful job applicants when the third members received second contacts from the second member”, “determining attributes of the third members” all together encompass mental steps for that a human would perform to identify attributes of interactions the successful candidates had when they obtained an offer for a job.  Accordingly, the independent claims recite an abstract idea.
8.	Regarding Step 2A [prong 2], independent claims 1, 14, & 17 include the following additional elements which do not amount to a practical application: “by at least one hardware processor” and “causing, by at least one hardware processor, an indication of at least one attribute of the attributes to be displayed to the first member.” merely recite the words apply it with the judicial exception, or merely include instructions to implement an abstract idea on a compute, or merely use a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05 (f)

10.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “by at least one hardware processor” and “causing, by at least one hardware processor, an indication of at least one attribute of the attributes to be displayed to the first member.” are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Therefore, the claim is not eligible at Step 2B.
Dependent claims 2-13, 15-16, 18-20 merely add additional embellishments of the abstract idea of independent claims 1, 14, and 17 respectively, for example, claims 2, 5, and 18 further recite “in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants for the job have a same range of years of experience, causing an indication of the same range of years of experience to be displayed to the first member, wherein the threshold percentage is a value from 25 percent through 100 percent”, claim 4 recites “in response to a determination that the job is still open, determining, by at least one hardware processor, a list of other members that are employed at a company offering the job, wherein the list of other members is determined based on whether the first member is connected to the other members within a connection network; and causing, by at least one hardware processor, the list of other members to be displayed to the first member, wherein the list of other members includes a list of links that initiates messaging to a corresponding member of the list of other members”, claims 5 and 10 recite “in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants have a common primary job title, causing an indication of the common primary job title to be displayed to the first member, wherein the threshold percentage is a value from 10 percent through 50 percent”, claim 6 recites “in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants had messaged a person at a company offering the job, causing an indication that more than the threshold percentage of the successful job applicants had messaged the person at the company to be displayed to the first member.”, claim 8 recites “wherein the computer- implemented method further claim 9 recites “determining, by at least one hardware processor, a field of study for each of the successful job applicants; and in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants had a same field of study, causing, by at least one hardware processor, an indication of the field of study to be displayed to the first member.”, claim 11 recites “determining, by at least one hardware processor, that the first member saved a second job; and in response to a determination that the second job has more than a threshold number of applicants in less than a threshold number of days, causing, by at least one hardware processor, an indication that the second job has more than the threshold number of applicants in less than the number of days to be displayed to the member.”, claims 12 and 20 recite “determining, by at least one hardware processor, a list of other members with matching profile fields as the first member; determining, by at least one hardware processor, a list of first other jobs with matching descriptions to second other jobs, wherein the second other members were successful applicants to the second other jobs, and wherein the first other jobs are open jobs and the second other jobs are closed jobs; and causing, by at least one hardware processor, an indication of the list of first other jobs to be displayed to the first member.”, claim 13 recites “determining, by at least one hardware processor, that the first member saved a second job; and in response to a determination that the second job has fewer than a Claims 3, 16, and 19 further recite  “wherein the second member is a recruiter of the job or an employer of the job, wherein the first contact is a message from the second member to the first member or a profile view of the first member by the second member, and wherein the second contacts are messages from the second member to the third members or a profile view of a third member of the third members by the second member” and claim 7 recites “wherein the person is not associated with the job posting of the job” are limitations that further specify the data or information being used to carry out the abstract idea. 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-3, 5, 9-10, 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDaniel (2009/0070126) in view of Grover (2017/0032324).

With respect to claims 1, 14, and 17, MacDaniel discloses 
a computer-implemented method, system, and a machine-readable medium storing computer-executable instructions (abstract: discloses a system and method for facilitating access to online employment opportunities between employers and job seekers.), the method comprising: 
determining, by at least one hardware processor, that a first member that applied for a job (¶ 0049: discloses the job seeker can view one or more details about the job opening and if the job seeker wishes to apply for the job by selecting the send my webzume tab 64, a “webzume will be sent to the employer) is an unsuccessful job applicant when the first member has not received a first contact from a second member associated with a job posting of the job (¶ 0051-0056, 0066: discloses job seekers are ranked based on how many times and what type of views a job seeker receives from an employer. For example, event 3 indicates job seeker receives no event 1 in a day, event 4 indicates job seeker receives no event 2 in a week, event 5 indicates job seeker receives no event 1 in a week, event 6 indicates job seeker receives no event 2 in a month.); 
MacDaniel does not explicitly disclose the following limitations.
However, Grover which is pertinent in art to the claimed invention is related to determining with accuracy what the odds are that a particular member will actually be able to obtain a particular job. (¶ 0015) 
determining, by at least one hardware processor, that third members that applied to the job are successful job applicants (¶ 0037-0038, 0064: discloses obtaining information about successful candidates for the job.  One of the goals of the system is to map each of the successful candidates to a member profile.) when the third members received second contacts from the second member (¶ 0037-0038, 0064: discloses the plurality of member profiles may correspond to members who have applied for and obtained job offers for jobs similar to the job opening.); 
determining attributes of the third members (¶ 0037, 0048, 0065-0068: discloses using past versions of the member profile and metadata about the date the candidate applied for the position to obtain a snapshot of the member profile on that date including one or more features of the member profile that exist in the member profile on the date.); and 
causing, by at least one hardware processor, an indication of at least one attribute of the attributes to be displayed to the first member. (¶ 0037, 0048, 0065-0068: discloses the output of the member matcher is a set of member profiles corresponding to successful candidates for a particular job.  For example, a successful candidate for a particular position may have subsequent to beginning work at the position taken additional courses to obtain a particular additional certification.)

As disclosed by Grover, the motivation for the combination would have been to measure the chances of a member being able to obtain a particular job, both with the member’s current qualifications and with various different hypothetical additions to the member’s qualifications which would increase efficiency in recommending particular actions to be taken by members. (¶ 0015-0016)

With respect to claims 2, 15, and 18, MacDaniel does not explicitly disclose the computer-implemented method, system, and the machine-readable medium, 
However, Grover discloses:
wherein the computer-implemented method further comprises: 
in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants for the job have a same range of years of experience (¶ 0036-0037: discloses thresholds/filters are established in order to select the most relevant candidates.  For example, a time filter may be applied such that only candidates who obtained the job in the last N months or years are selected.), causing an indication of the same range of years of experience to be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of ranking a job seeker of MacDaniel to include the features of in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants for the job have a same range of years of experience and causing an indication of the same range of years of experience to be displayed to the first member, wherein the threshold percentage is a value, as disclosed by Grover to achieve the claimed invention.  As disclosed by Grover, the motivation for the combination would have been to provide one or more features of the member profiles that existed on a particular date. (¶ 0048)
The combination of MacDaniel and Grover discloses the claimed invention except for the threshold percentage is a value from 25 percent through 100 percent. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the threshold percentage is a value from 25 percent through 100 percent, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233

With respect to claims 3, 16, and 19, the combination of MacDaniel and Grover discloses the computer-implemented method, system, and machine-readable medium,
wherein the second member is a recruiter of the job or an employer of the job (¶ 0051-0053: MacDaniel discloses employer will be able to search for job seekers.),
wherein the first contact is a message from the second member to the first member or a profile view of the first member by the second member (¶ 0051-0053: MacDaniel discloses determining by how many times and what type of views a job seeker receives from an employer.  For example, event 1 indicates employer selects a more detailed view of a job seeker.), and 
wherein the second contacts are messages from the second member to the third members or a profile view of a third member of the third members by the second member. (¶ 0051-0053: MacDaniel discloses determining by how many times and what type of views a job seeker receives from an employer.  For example, event 2 indicates employer selects to contact the job seeker about a job opening that the employer has available.)

With respect to claims 5 and 10, MacDaniel does not explicitly disclose the computer-implemented method, wherein the computer-implemented method further comprises:
However, Grover discloses:
 in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants have a common primary job title (¶ 0037: discloses thresholds/filters are established in order to select the most relevant 
causing an indication of the common primary job title to be displayed to the first member (¶ 0052: discloses the policies are applied and the result is a perfect candidate index.), wherein the threshold percentage is a value (¶ 0037: discloses “N” being configurable.  Also, other filters or policies could be applied to aid in the selection process.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of ranking a job seeker of MacDaniel to include the features of in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants have a common primary job title and causing an indication of the common primary job title to be displayed to the first member, wherein the threshold percentage is a value, as disclosed by Grover to achieve the claimed invention.  As disclosed by Grover, the motivation for the combination would have been to add different hypothetical additions to a members qualifications which would increase efficiency in recommending particular actions to be taken by members (¶ 0016)
The combination of MacDaniel and Grover discloses the claimed invention except for the threshold percentage is a value from 10 percent through 50 percent. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the threshold percentage is a value from 10 percent through 50 percent, since it has been held that where general conditions of a In re Aller, 105 USPQ 233

With respect to claim 9, the combination of MacDaniel does not explicitly disclose the computer-implemented method of claim 1, 
However, Grover discloses:
wherein the method further comprises: 
determining, by at least one hardware processor, a field of study for each of the successful job applicants (¶ 0050: discloses each member profile contains, i.e., skills, representing attributes of each corresponding member.); and 
in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants had a same field of study (¶ 0037: discloses thresholds/filters are established in order to select the most relevant candidates.), 
causing, by at least one hardware processor, an indication of the field of study to be displayed to the first member. (¶ 0048: discloses the output of the member matcher is a set of member profiles corresponding to successful job candidates for a particular job.  For example, a successful candidate for a particular position may have a particular additional certification.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system for ranking a job seeker of MacDaniel, to include the features of determining, by at least one hardware processor, a field of study for each of the successful job applicants, in 

With respect to claims 12 and 20, MacDaniel does not explicitly disclose the computer-implemented method and machine-readable medium, wherein the method further comprises: 
However, Grover discloses:
determining, by at least one hardware processor, a list of other members with matching profile fields as the first member (¶ 0064: discloses a plurality of member profiles for members of the social networking service other than the first member are obtained.); 
determining, by at least one hardware processor, a list of first other jobs with matching descriptions to second other jobs (¶ 0064: discloses receiving information about successful candidates for jobs similar to the job opening.), wherein the second other members were successful applicants to the second other jobs (¶ 0064: discloses the plurality of member profiles may be obtained and comparing the information about 
causing, by at least one hardware processor, an indication of the list of first other jobs to be displayed to the first member. (¶ 0070: discloses recommending jobs to which to apply. A particular member may be evaluated with respect to a number of different potential job openings.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of MacDaniel, to include the features of determining, by at least one hardware processor, a list of other members with matching profile fields as the first member, determining, by at least one hardware processor, a list of first other jobs with matching descriptions to second other jobs, wherein the second other members were successful applicants to the second other jobs, and causing, by at least one hardware processor, an indication of the list of first other jobs to be displayed to the first member, as disclosed by Grover to achieve the claimed invention.  As disclosed by Grover, the motivation for the combination would have been to allow the member to have direct knowledge of the member’s chances of obtaining various jobs while browsing job listings. (¶ 0070)

15.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDaniel (2009/0070126) in view of Grover (2017/0032324) in further view of Shreibati (2018/0032961).

With respect to claim 4, MacDaniel does not explicitly disclose the computer-implemented method of claim 1, 
However, Grover discloses:
wherein the method further comprises:
in response to a determination that the job is still open (¶ 0035-0036: discloses extracting the data about the job),
determining, by at least one hardware processor, a list of other members that are employed at a company offering the job (¶ 0037: discloses taking the extracted job data and obtain information about successful candidates for the job from the company the job relates, i.e., the company the candidate works for when hired.), 
wherein the list of other members is determined based on whether the first member is connected to the other members within a connection network (¶ 0038: discloses mapping each of the successful candidates to a member profile of the social networking service.); and 
causing, by at least one hardware processor, the list of other members to be displayed to the first member (¶ 0048: discloses the output of the member matcher is a set of member profiles corresponding to successful job candidates for a particular job)
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of MacDaniel to include the features of in response to a determination that the job is still open determining, by at least one hardware processor, a list of other members that are employed at a company offering the job, wherein the list of other members is 
The combination of MacDaniel and Grover does not explicitly disclose the following limitation.
However, Shreibati which is pertinent in art to the claimed invention is related to facilitating the presentation of a contextual contact list. (¶ 0001, 0013) 
wherein the list of other members includes a list of links that initiates messaging to a corresponding member of the list of other members. (¶ 0045-0046: discloses the contact list includes contacts who are first-degree connections of the viewing member and who are also connected to the member.  This provides the viewing member with the ability to quickly initiate a conversation with any one of the contacts listed in the contact list and thereby request an introduction to the member.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of MacDaniel and Grover to include the feature of wherein the list of other members includes a list of links that initiates messaging to a corresponding member of the list of other members, as disclosed by Shreibati to achieve the claimed invention. As disclosed by Shreibati, the motivation for the combination would have been for recommending or suggesting 


16.	Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDaniel (2009/0070126) in view of Grover (2017/0032324) in further view of Jain (2016/0335600).

With respect to claim 6, the combination of MacDaniel and Grover does not explicitly disclose the computer-implemented method of claim 1, 
However, Jain which is pertinent in art to the claimed invention is related to automatically recruiting candidates for one or more job openings. (¶ 0014)
wherein the computer-implemented method further comprises:
in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants had messaged a person at a company offering the job (¶ 0098-0101: discloses tracking how many candidates assigned to a nurture flow.  For example, 80% of candidates advance to the second segment…etc.) , 
causing an indication that more than the threshold percentage of the successful job applicants had messaged the person at the company to be displayed to the first member. (¶ 0098-0101: discloses indicating a number or percentage of candidates that were assigned to a nurture flow and also performed an interaction. A report may indicate characteristics or attributes of candidates that performed an intended action.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of MacDaniel and Grover to include the features of in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants had messaged a person at a company offering the job and causing an indication that more than the threshold percentage of the successful job applicants had messaged the person at the company to be displayed to the first member, as disclosed by Jain to achieve the claimed invention.  As disclosed by Jain, the motivation for the combination would have been to determine which candidate characteristics are determinative of successful recruitment. (abstract)

With respect to claim 7, the combination of MacDaniel, Grover, and Jain discloses the computer-implemented method of claim 6, 
wherein the person is not associated with the job posting of the job. (¶ 0021: Jain discloses derived data that is based on actions that the candidate has taken)

With respect to claim 8, the combination of MacDaniel and Grover does not explicitly disclose the computer-implemented method of claim 1, 
However Jain discloses:
wherein the computer-implemented method further comprises:

causing an indication that the threshold percentage of the successful job applicants were one of the number of first applicants to the job to be displayed to the first member. (¶ 0098-0101: discloses indicating a number or percentage of candidates that were assigned to a nurture flow and also performed an interaction.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method and system of MacDaniel and Grover to include the features of in response to a determination, by at least one hardware processor, that at least a threshold percentage of the successful job applicants were one of a number of first applicants to the job and causing an indication that the threshold percentage of the successful job applicants were one of the number of first applicants to the job to be displayed to the first member, as disclosed by Jain to achieve the claimed invention.  As disclosed by Jain, the motivation for the combination would have been to provide candidate that are determinative of successful recruitment. (abstract)

17.	Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDaniel (2009/0070126) in view of Grover (2017/0032324) in further view of Budzienski (2014/0244532).

With respect to claim 11, the combination of MacDaniel and Grover does not explicitly disclose the computer-implemented method of claim 1, 
However, Budzienki which is pertinent in art to the claimed invention is related to providing one or more trending job postings. (¶ 0053)
wherein the method further comprises:
 determining, by at least one hardware processor, that the first member saved a second job (¶ 0053: discloses the job posting system can track the number of individuals responding to various postings.); and 
in response to a determination that the second job has more than a threshold number of applicants in less than a threshold number of days (¶ 0054: discloses the job posting system can select the job postings to display based on a time weighted average. For example, a score can be calculated based on the number of job seekers that have responded to the posting and a time since the job posting was presented.), 
causing, by at least one hardware processor, an indication that the second job has more than the threshold number of applicants in less than the number of days to be displayed to the member. (¶ 0054: discloses the trending job section includes one or more job postings that are promoted to the top based on a number of individuals who have responded to the job posting and a length of time the job posting has been active.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of MacDaniel and Grover, to include the features of determining, by at least one hardware processor, that the first member saved a second job in response to a determination that the second job has more than a threshold number of applicants in less than a threshold 

With respect to claim 13, the combination of MacDaniel and Grover does not explicitly disclose the computer-implemented method of claim 1, 
However, Budzienski discloses:
wherein the method further comprises: 
determining, by at least one hardware processor, that the first member saved a second job (¶ 0053: discloses the job posting system can track the number of individuals responding to various postings.); and 
in response to a determination that the second job has fewer than a threshold number of applicants (¶ 0055: discloses in order to identify job postings with a low number of respondents, the job posting system can sort job postings based on the number of job seekers who have responded to the job posting with job postings having a low number of respondents displayed prior to job postings having a higher number of respondents.), 
causing, by at least one hardware processor, an indication that the second job has fewer than the threshold number of applicants to be displayed to the first member. (¶ 0055: discloses a set of less popular job postings can be provided to a user.)


Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2018/0060822 – Online and offline systems for job applicant assessment
US 2016/0196534 – Training, tracking and placement system
US 2006/0265269 – Intelligent job matching system and method including negative filtration
US 2018/0173804 – Job search based on member transitions from educational institution to company


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624